                 Case 2:20-mj-00174-KJN Document 18 Filed 03/04/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-MJ-0174-KJN
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(D) AND EXCLUSION OF TIME AND
                                                         FINDINGS AND ORDER
14   DESIREE BRIANNA SANCHEZ,
                                                         DATE: March 5, 2021
15                                Defendant.             TIME: 2:00 p.m.
                                                         COURT: Hon. Deborah Barnes
16

17          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.

18 Attorney ROBERT J. ARTUZ, and Defendant DESIREE BRIANNA SANCHEZ, both individually and

19 by and through her counsel of record, JEROME PRICE, hereby stipulate as follows:

20          1.       The Complaint in this case was filed on November 6, 2020, charging Sanchez with one

21 count of conspiracy to commit offenses against the United States, in violation of 18 U.S.C. § 371.

22 Sanchez first appeared before a judicial officer of the Northern District of California on December 17,

23 2020, and was detained. She then first appeared in this district on January 27, 2021, where the

24 Complaint is pending. The Court set a preliminary hearing date of February 10, 2021. ECF 8.

25          By this second stipulation, the parties jointly move for an extension of time of the preliminary

26 hearing date to April 2, 2021, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of
27 the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the

28 defense reasonable time for preparation, and for the government’s collection and production of

      STIPULATION                                        1
30
                 Case 2:20-mj-00174-KJN Document 18 Filed 03/04/21 Page 2 of 4


 1 discovery and continuing investigation of the case. The government has produced discovery relevant to

 2 this case, including over 1,000 pages of law enforcement reports, bank records, cell phone extractions,

 3 photographs, and criminal histories. Defense counsel needs time to review and consider all the evidence

 4 and to conduct further investigation. The parties further agree that the interests of justice served by

 5 granting this continuance outweigh the best interests of the public and the defendant in a speedy trial. 18

 6 U.S.C. § 3161(h)(7)(A).

 7          2.       The parties agree that good cause exists for the extension of time, and that the extension

 8 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 9 Therefore, the parties request that the time between March 5, 2021, and April 2, 2021, be excluded
10 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

11          IT IS SO STIPULATED.

12
     Dated: March 3, 2021                                     MCGREGOR W. SCOTT
13                                                            United States Attorney
14
                                                              /s/ ROBERT J. ARTUZ
15                                                            ROBERT J. ARTUZ
                                                              Special Assistant U.S. Attorney
16

17
     Dated: March 3, 2021                                     /s/ Jerome Price
18                                                            JEROME PRICE
19                                                            Assistant Federal Defender
                                                              Counsel for Defendant
20                                                            DESIREE BRIANNA SANCHEZ

21

22

23

24

25

26
27

28

      STIPULATION                                         2
30
                 Case 2:20-mj-00174-KJN Document 18 Filed 03/04/21 Page 3 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-MJ-0174-KJN
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                           v.                           5.1(d) AND EXCLUDING TIME
14   DESIREE BRIANNA SANCHEZ,                             DATE: March 5, 2021
                                                          TIME: 2:00 p.m.
15                                                        COURT: Hon. Allison Claire
                                  Defendant.
16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on March 3, 2021. The
19
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
20
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21
     5.1(d) of the Federal Rules of Criminal Procedure.
22
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
24
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
25
     not adversely affect the public interest in the prompt disposition of criminal cases.
26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1.       The date of the preliminary hearing is extended to April 2, 2021, at 2:00 p.m.
28

      [PROPOSED] FINDINGS AND ORDER                        1
30
                Case 2:20-mj-00174-KJN Document 18 Filed 03/04/21 Page 4 of 4


 1         2.       The time between March 5, 2021, and April 2, 2021, shall be excluded from calculation

 2 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.       Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6 Dated: March 3, 2021

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      [PROPOSED] FINDINGS AND ORDER                     2
30
